Mr. J.W. Looney, Chairman Arkansas Commission on Pollution Control and Ecology University of Arkansas, Leflar Law Center Fayetteville, AR 72701-1201
Dear Mr. Looney:
This is in response to your request for an opinion interpreting language in Act 744 of 1991 regarding the composition of the Arkansas Commission on Pollution Control and Ecology. Specifically, you are interested in Section 1(b)(2) of Act 744, which provides:
  The other six (6) members of the Commission shall be the Directors of the Arkansas Department of Health, the Arkansas Game and Fish Commission, the Arkansas Forestry Commission, the Arkansas Soil and Water Conservation Commission, the Oil and Gas Commission, and the State Geology Commission or their designees. [Emphasis added.]
You have asked whether this provision allows agency directors to appoint designated representatives to attend and vote at Commission meetings on a meeting by meeting basis, or whether the appointment of a designee must be permanent. It is my opinion that Act 744 contemplates a state agency director's designee to the Arkansas Commission on Pollution Control and Ecology being permanent, as opposed to being designated on a meeting by meeting basis.
Prior to Act 744, A.C.A. § 8-4-104(b)(1) provided:
  One (1) member shall be designated from and by each of the following state agencies: State Board of Health, Game and Fish Commission, Oil and Gas Commission, Soil and Water Conservation Commission, and State Forestry Commission.
In addition, A.C.A. § 8-4-104(e)(3) (1987), provided:
  An alternative representative may be designated by each state agency member of the commission who shall attend meetings and serve in the absence of the regular representative for the state agency.
It is important to note that Act 744 deleted § 8-4-104(e)(3) in its entirety.
It is our understanding that, in the past, agencies have been permitted to send different representatives to Commission meetings. It appears that the intent of Act 744 of 1991 was to eliminate the possibility of alternatives being sent to Commission meetings, in favor of each of the six agencies having permanent representation on the Commission, either in the form of the director of the agency or his or her permanent designee. Accordingly, it is my opinion that the phrase "or their designees" in Section 1(b)(2) of Act 744 means permanent designees.1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
1 Of course, this opinion should not be construed to absolutely prohibit the changing of agency directors' designees. Obviously, circumstances necessitating a change will arise on occasion, such as the termination of a designee's employment with his or her representative agency.